Citation Nr: 0901906	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-17 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
has tinnitus that is related to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for tinnitus is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

The veteran asserts that he is entitled to service connection 
for bilateral tinnitus that resulted from in-service noise 
exposure.  According to the veteran, he suffered acoustic 
trauma during service after constant exposure to combat 
noises including mortar fire, rocket fire, and artillery 
fire, as a regular part of his duties as a light weapons 
infantryman.

Initially, the Board notes that the examiner, in the May 2005 
audiological examination, diagnosed the veteran with 
bilateral tinnitus.  At this VA examination, the veteran 
reported that he experienced tinnitus during service, as well 
as constant bilateral tinnitus since service.  The Board 
finds that there is no question that the veteran has 
currently manifested bilateral tinnitus.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore the 
Board finds that the veteran has a current disability.  
However, the Board notes that while the examiner does give a 
current diagnosis of tinnitus, the examiner does not relate 
that current diagnosis to the veteran's military service 
because there is no evidence that the veteran complained of 
tinnitus while in service.  The critical question for the 
Board is therefore whether the veteran's claimed tinnitus is 
etiologically related to service.

A review of the service medical records (SMRs) fails to 
reveal any reference to complaints of tinnitus, hearing 
difficulty, or acoustic trauma.  In April 1969, when examined 
just prior to separation, the veteran's hearing was normal, 
no ear disease or defect was reported, and no tinnitus was 
reported by the veteran.  The Board acknowledges that there 
is no contemporaneous evidence of the veteran having suffered 
from tinnitus while in service.  The Board finds, however, 
that a lack of in-service complaint of tinnitus is not enough 
to deny service connection for tinnitus; noting that the 
court held in Dalton v. Nicholson, 21 Vet. App. 23 (2007), 
that the examiner cannot rely on the absence of findings in 
the SMRs to render a negative opinion.  Additionally, as will 
be explained below, the Board finds that the veteran's status 
as a combat veteran precludes the necessity of an official 
record of a complaint while in service.  

The Board observes that the veteran's DD-214 reflects that he 
served in the Republic of Vietnam for the period from April 
1966 to April 1969.  Additionally, service personnel records 
reflect that he is in receipt of, among other things, the 
Combat Infantry Badge, a Purple Heart, and an Army 
Commendation Medal with Valor device.  The Board finds that 
such awards and decorations denote combat service; thus, the 
veteran's lay statements as to service incurrence of any 
disease or injury that is consistent with the circumstances, 
conditions, or hardships of such service, will be accepted as 
sufficient proof of such incurrence notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  Moreover, with respect 
to whether the veteran experienced acoustic trauma during 
service, the Board notes that his DD- 214 indicates that his 
primary military occupational specialty (MOS) during service 
was light weapons infantryman.  The Board has no reason to 
doubt the veteran's credibility on this matter. As such, 
exposure to acoustic trauma is conceded.

With that stated, however, the Board acknowledges that 
acoustic trauma sustained in service, in and of itself, is 
not considered a disability for VA purposes; i.e. warranting 
service connection or compensation.  In addition, the Board 
recognizes that pertinent case law provides that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).  Therefore, because it has been 
established that there is a current disability, it is 
necessary now to determine whether there is a nexus between 
the current disability and the veteran's military service.  

In addressing the issue of a positive nexus, initially, the 
Board notes that the veteran did not have post-service noise 
exposure either occupationally or recreationally.  The 
veteran has worked as a salesman since his separation from 
service.  He acknowledges that he has made no complaint of 
tinnitus since service, however he states that is because he 
believed it would eventually go away and was unaware, until 
recently, that it was a disability.  Additionally, the Court 
has determined that, particularly with respect to claims for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  The veteran's contentions, 
however, remain subject to a Board analysis of credibility.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  The Board 
finds that the veteran's assertions are credible, regarding 
the chronicity and continuity of tinnitus since service.

Despite the veteran's claims, the examiner in the May 2005 
audiological examination does not provide a positive nexus 
opinion.  However, the Board finds the May 2005 examiner's 
report to be equivocal in its assessment as to the onset of 
tinnitus.  The examiner states in the examination report that 
the onset of the veteran's tinnitus was during military 
service and that the service medical record supports the 
military noise exposure history.  Later in the report, 
however, the examiner states, in contradiction to the 
previous statements, that the veteran's tinnitus is not as 
likely as not the result of acoustic trauma during military 
service.  The examiner then notes that tinnitus was not 
documented in the record and that there is no audiological 
basis for the tinnitus.  However, the Board notes that it is 
unclear whether the examiner finds no audiological basis for 
the veteran's current diagnosis of tinnitus or whether the 
examiner finds no audiological basis for the veteran's 
tinnitus being related to his active duty service.  The 
examiner's negative nexus opinion is based primarily on the 
absence of in-service documentation regarding complaints of 
tinnitus; however, as was established above, the absence of 
findings in the service medical records is not enough to 
render a negative opinion.  Therefore considering all of the 
above facts the Board concludes that it is least as likely as 
not that the veteran's tinnitus is related to his active 
military service.

Therefore applying the relevant law and regulations to the 
facts in this case, the Board notes that the veteran is 
currently diagnosed with tinnitus; his related military 
experiences in Vietnam, are not inconsistent with noise 
exposure; and notwithstanding the examiner's negative nexus 
opinion, the veteran's tinnitus is least as likely as not 
related to his active military service.  The Board therefore 
finds that a preponderance of the evidence is in favor of the 
veteran's claim of service connection for tinnitus.  
Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


